Woodward, J.[1]
The error assigned relates to the
refusal to strike from the files, the paper called an answer. The question is, whether in this,, and similar cases, any *567pleadings can be made in tbe District Court, after appeal. Tbe commonly received doctrine, and .one which has been recognized by this court, is, that unliquidated claims against a county must be presented to the county judge for allowance; and if rejected, the claimant must appeal, and cannot commence an action in the ordinary manner. Can a pleading be' filed, or can the defendant answer in such cases, after appeal ?
It is manifest that no answer or defence can be made when the claim is presented to the county judge. At that stage of it, the transaction is like presenting an account to an individual. The judge admits in full, or in part, or rejects. Then comes an appeal. Perhaps the plaintiff’s argument is intended to be, that as there was no answer filed, (before the county judge perhaps,) the claim must be taken as admitted. But this is not so. There could be no answer made when the claim was before the judge. On his examination of it, or on his knowledge of it, he admits or rejects. When the cause comes into the District Court upon appeal, either the whole defence must lie open, without pleading to confine and govern it, or else pleading must be allowed after appeal — regarding the matter as a cause then commenced in the higher court. The statute is silent, and it is a subject for judicial construction. But it is to be remembered that it is possible for the pleadings to be either oral or in writing, as before a justice of the peace, or they may be thrown open, and stand unlimited, without any statement of them. It would seem that it was not a matter of complaint for the plaintiff, if the defendant has reduced his defence to writing, and set it down specifically and in order. And this is all that we are in reality called upon to decide. The question is not, whether the defendant must so answer, but whether, having so answered, the court erred in refusing to reject the answer. If rejected, what did the plaintiff expect? Was it that the cause would stand as one unanswered, or on default? This would not follow, but all matters of answer and defence would be open, undefined and unlimited. The question is sui generis. It is novel. *568We will not at this time assume to determine whether the defendant must answer in such case, but will only say that the court did not err in refusing to strike out the answer.
Judgment affirmed.

, W-right,, 0. J.,. having been of'counsel, took no. part in this case.